DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al (US 5,821,731) in view of Kim et al US 20160059723

Re Claims 1, 10 and 14; Kuki discloses a position alignment method, magnetic field detection apparatus and a position alignment apparatus performed by a vehicle assembly (E) including a reception pad (20) receiving power transmitted from a transmission pad (10) of a ground assembly (11), the position alignment method comprising: (Fig. 15)
A processor, (113, Fig. 44) 
a memory (183, Fig 44) configured to store at least one instruction executable by the processor
wherein when executed by the processor, the at least one instruction configured the processor to
transmitting at least one magnetic field by one or more transmitting devices disposed on the reception pad, the one or more transmitting devices operating with low frequency (Col. 8 line 
receiving at the reception pad at least one magnetic field related value from the GA, the at least one magnetic field being detected by one or more LF receiving devices disposed on the transmission pad of the GA; (Col 13 line 55-60) and 
measuring by a controller, a distance between the transmission pad and the reception pad using the at least one magnetic field related value, (Col 13 line 52-64)
wherein at least one part of the one or more transmitting devices (20) is disposed to arrange at least one magnetic field formed by the at least one part of the one or more transmitting devices in a direction with respect to at least one magnetic field formed by at least one part of the one or more LF receiving devices. (Fig. 15, 20, 21, etc.)
Kuki discloses wherein the one or more LF receiving devices are disposed to arrange a longitudinal direction of a center of the one or more LF receiving devices to be parallel to a side of the transmission pad. (Fig. 15)
Kuki does not disclose calculating the distance and 0, 90, 180, or 270 degree direction and wherein the one or more transmitting devices are disposed to arrange a longitudinal direction of a center of the one or more transmitting devices to be parallel to a side of the reception pad.
However Kim discloses calculating the distance between the transmitting pad and the reception pad.  (Fig. 3, 0075, 77) and  wherein the one or more transmitting devices are disposed to arrange a longitudinal direction of a center of the one or more transmitting devices to be parallel to a side of the reception pad. (Fig. 2, 9)



Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have calculated the distance between the charging pad and the reception device motivated by the desire to accurately and effectively locate the position of the primary coil relative to the secondary coil in order to improve power transmission between the transmitter and the receiver and also it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have increased the number of sensors of the reception device motivated by the desire to increase the efficiency of measurement/detection so that the alignment between the transmitter and the receiver is performed efficiently. 

The combination of Kuki in view of Kim does not disclose 0, 90, 180, or 270 degree direction, 
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have relied on 0, 90, 180, or 270 degree direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claims 2 15; Kuki discloses a single coil used in alignment between the transmitter and the receiver. 

However Kim discloses wherein the one or more transmitting devices include three or more LF antennas (30-60) disposed on respective sides of the reception pad. (Fig. 2).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have increased the number of sensors of the reception device motivated by the desire to increase the efficiency of measurement/detection so that the alignment between the transmitter and the receiver is performed efficiently. 

Re Claims 3, 11; Kuki discloses wherein the one or more LF receiving devices include three or more LF antennas or LF sensors (50) disposed on respective sides of the transmission pad. (Fig. 15)

Re Claims 4 and 19; Kuki discloses wherein at least one of the one or more transmitting devices or at least one of the one or more LF receiving devices is a single-axis LF antenna. (Fig. 15)

Re Claims 7 and 17; Kuki discloses a single coil used in alignment between the transmitter and the receiver. 
Kuki does not disclose wherein a first transmitting device among the one or more transmitting devices is disposed on a side different from a side on which a second transmitting device among the one or more transmitting devices is disposed, and the first transmitting device is disposed perpendicular to the second transmitting device.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have increased the number of sensors of the reception device and locate it around different side of the reception device, motivated by the desire to increase the efficiency of measurement/detection so that the alignment between the transmitter and the receiver is performed efficiently. 

Re Claims 8, 13; Kuki discloses wherein a first LF receiving device among the one or more LF receiving devices is disposed on a side different from a side on which a second LF receiving device among the one or more LF receiving devices is disposed, and the first LF receiving device is disposed perpendicular to the second LF receiving device. (Fig. 21)

Re Claims 9 and 18; Kuki discloses wherein the one or more transmitting devices and the one or more LF receiving devices are disposed at points where a magnetic field formed by the reception coil of the reception pad or the transmission coil of the transmission pad is uniformly distributed. (Fig. 21)

Re Claim 20; Kuki discloses wherein at least one of the one or more transmitting devices or at least one of the one or more LF receiving devices is a ferrite rod antenna. (Col. 10 line 5-15; The ferrite rod antenna can be considered as a very small loop antenna. See the website below
https://www.electronics-notes.com/articles/antennas-propagation/ferrite-rod-bar-antenna/parameters-specifications.php)

Response to Amendment
4.	Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Kuki in view of Kim does not teach the claimed invention including "wherein at least one part of the one or more transmitting devices is disposed to arrange at least one magnetic field formed by the at least one part of the one or more transmitting devices in a 0, 90, 180, or 270 direction with respect to at least one magnetic field formed by at least one part of the one or more LF receiving devices and wherein the one or more transmitting devices are disposed to arrange a longitudinal direction of a center of the one or more transmitting devices to be parallel to a side of the reception pad."
However the examiner respectfully disagree. As disclosed in Kim, Kim discloses 4 sensors that is surrounding the wireless transmitter device 10 and the wireless receiving device 20. The distances and angles between the plurality of hall sensors 30, 40, 50, and 60 and the secondary coil 20 may be preset. For example, the plurality of hall sensors 30, 40, 50, and 60 may be arranged around the secondary coil 20 to allow at least two of the first hall sensor 30, the second hall sensor 40 spaced a first distance from the first hall sensor 30, the third hall sensor 50 spaced a certain distance or farther from the first and second hall sensors 30 and 40, and the fourth hall sensor 60 space a certain distance or father from the first to third hall sensors 30, 40, and 50 to be used in a detection process. In this case, the first distance or certain distance between the sensors 
Because there are 4 sensors surrounding the coil, it would have been obvious to have the sensors placed at the every quadrant (0, 90, 180 and 270) in order to surround the coil entirely. 
Applicant further argues that Kim does not teach the particularly claimed arrangement of the transmitting device with respect to the reception pad and arrangement of the LF receiving device with respect to the transmission pad. 
The examiner respectfully disagree. The applicant hasn’t specified with which limitation in the claim Kim fails to teach, the claim mere recites calculating the distance between the transmitter and the receiver using at least one magnetic field related value which is essentially the discussion of par 0075, 0077. “As described above, the wireless charging control apparatus may calculate an angle and distance between the primary coil 10 and the secondary coil 20 by comparing the intensity (Magnetic Field) and pattern of the induced signals of the plurality of hall sensors 30, 40, 50, and 60. Comparison and calculation may be performed by the wireless charging control apparatus mounted on the vehicle 1. The wireless charging control apparatus may be implemented as one of vehicle controllers”

Furthermore as shown in Fig. 9, the orientation described in that figure has a parallel and a perpendicular sides. Because the sensors is rectangular and has 2 axis, at least one of the axis is parallel to the center.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL KESSIE/
01/13/2021Primary Examiner, Art Unit 2836